                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 ANTHONY MURRAY,

          Plaintiff,                                                     ORDER
    v.
                                                                Case No. 19-cv-440-bbc
 JOLINDA WATERMAN, et al.

          Defendants.


         Plaintiff has submitted a motion for an order directing prison officials to pay the

remainder of the filing fees from plaintiff’s release account. Under the Prison Litigation Reform

Act, an inmate who files a lawsuit in federal court under the in forma pauperis statute must pay

the $350 filing fee, first by making an initial partial payment and then by sending the

remainder of the fee to the court in installments of 20% of the preceding month’s income, in

accordance with 28 U.S.C. § 1915(b)(2). On May 31, 2019, this court entered an order

assessing plaintiff an initial partial payment of the filing fee for this case, which plaintiff has

paid.

         The language of 28 U.S.C. § 1915(b)(1) requires prison officials to use a prisoner’s

release account to satisfy an initial partial payment if no other funds are available. Carter v.

Bennett, 399 F. Supp. 2d 936, 936-37 (W.D. Wis. 2005). However, with the exception of such

initial partial payments, this court does not have the authority to tell state officials whether,

and to what extent, a prisoner should be able to withdraw money from a release account. I will

deny this motion.




                                                1
                                            ORDER

       IT IS ORDERED that plaintiff Anthony Murray’s motion for an order directing prison

officials to pay the remainder of the filing fee in this case from plaintiff’s release account is

DENIED.




              Entered this 11th day of July, 2019.

                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge




                                               2
